Citation Nr: 1227119	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 22, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 10 percent disability rating, effective November 22, 2006.  In an October 2007 rating decision, the RO assigned a 30 disability rating for PTSD, effective April 20, 2007, and in a May 2008 rating decision, the RO assigned an initial 50 disability rating for the entire appellate period.    	

In December 2007, the Veteran asserted entitlement to a 100 percent disability rating for PTSD.  Furthermore, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as less than the maximum available benefit has been awarded, the issue of entitlement to a higher initial rating for PTSD remains in appellate status.


FINDINGS OF FACT

1.  The Veteran filed his initial claim for entitlement to service connection for PTSD on March 30, 1987.  This claim was denied by a July 1987 rating decision, and the Veteran was notified of the decision and of his appellate rights by letter dated July 30, 1987.  A timely appeal of this decision was not filed and new and material evidence was not received within with one year of notification of the decision.

2.  The Veteran filed a request to reopen his claim service connection for PTSD that was received on November 22, 2006.



3.  There is no document of record which may be construed as claim to reopen the previously denied claim of entitlement to service connection for PTSD between the notice of the July 1987 rating decision and the November 22, 2006, claim for that benefit.

4.  The Veteran's PTSD is manifested by moderate to severe social and occupational impairment, due to insomnia, nightmares, flashbacks, intrusive thoughts, depression, anxiety, isolation, irritability, mood swings, hypervigilance, avoidance, and anger.


CONCLUSIONS OF LAW

1.  The July 1987 rating decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1986).

2.  An effective date prior to November 22, 2006, for the award of service connection for PTSD is not warranted.  38 U.S.C.A. §  5110(a) (West 2002); 
38 C.F.R. § 3.400 (2011).

3.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5207 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all five elements of a service connection claim:  (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) the degree of disability, and (5) the effective date of the disability.  Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 
   
Here, the Veteran is challenging the initial evaluation and effective date assigned for the grant of service connection for PTSD.  Where service connection has been granted, and an initial disability rating and effective date have been assigned, the purpose of 5103(a) notice has been fulfilled as the service connection claim has been proven.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements). 

Furthermore, the VA sent letters in December 2006, May 2007, and November 2007 that fulfilled the requirements of section 5103(a) and Dingess, and his claim was readjudicated in a May 2008 Statement of the Case (SOC).  See Prickett v. Nicholson, 20 Vet App. 370, 376 (2006) (holding that the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 



Regarding the duty to assist, the RO has obtained all relevant records adequately identified by the Veteran, including his service records, VA treatment records, and private treatment records.  The RO provided the Veteran with an initial VA examination in February 2007, and, in accordance with the Veteran's request, a second VA examination in October 2007.  The examiners reviewed the medical records in the claims folder; considered the Veteran's medical history, including the Veteran's lay reports of his symptomatology; and described the Veteran's disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see e.g. Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1 (Fed. Cir. 2006) (noting that a medical opinion is inadequate where the examiner fails to consider whether the Veteran's lay statements presented sufficient evidence of the etiology of the claimed disorder).  

Although it has been nearly five years since the Veteran's last VA examination, he has not alleged that his symptoms have worsened since that time and the available medical evidence shows that the Veteran's symptoms were still stable over a year later.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that for an initial rating claim, mere passage of time does not trigger VA's duty to provide an additional medical examination unless there is an allegation of deficiency in the record).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c). 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




II.  Earlier Effective Date Claim

The Veteran has appealed the RO's March 2007 rating decision setting November 22, 2006, as the effective date for the grant of service connection for PTSD.  He contends that the effective date of service connection should be the day he filed his original claim for service connection for PTSD on March 30, 1987, as he alleges that he did not receive notice of his appellate rights when this claim was denied by a July 1987 rating decision.

The initial denial of service connection for PTSD was by rating decision dated July 1987.  In a letter dated July 30, 1987, the Veteran was notified that his claim for service connection for PTSD was denied.  VA Form 1-4107, Notice of Procedural and Appellate Rights, was attached to this letter.  The Veteran did not appeal this decision and new and material evidence was not received within one year of notice of the determination.  See 38 C.F.R. § 3.156.  The Board notes that correspondence from the Veteran's Senator was received on July 22, 1987, but the statement and evidence attached to the correspondence was duplicative of the evidence already of record.  Accordingly, the July 1987 rating decision is final. 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

The Veteran's claim to reopen his previously denied claim for service connection for PTSD was received on November 22, 2006.  There is no record of an informal or formal claim for service connection for PTSD, or any correspondence of record that makes any mention of a psychiatric disorder, filed after the July 1987 rating decision and prior to November 22, 2006.  See 38 U.S.C. § 5101(a); 38 C.F.R. 
§§ 3.1(p); 3.151(a); 3.155(a).  In conjunction with his claim/written statement received on November 22, 2006, the Veteran provided a private medical record dated in December 1987 showing that he had been diagnosed as having PTSD.  Even though this private medical evidence is dated in December 1987, it was not received by the RO until November 22, 2006.  See 38 C.F.R. § 3.157(b)(2).  Thus, the Board finds no legal basis for awarding service connection for PTSD any earlier than November 22, 2006, and the claim for an earlier effective date is denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

III.  Increased Rating Claim

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected PTSD.  Specifically, in December 2007, the Veteran asserted entitlement to a 100 percent disability rating.

Disability ratings are based on the average impairment of earning capacity resulting from the disability.  38 U.S. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged ratings."  Id. at 126.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 



The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In May 2008, the RO assigned an initial disability rating of 50 percent for PTSD, effective from November 22, 2006.  The Veteran disagrees with this assignment and contends that a rating in excess of 50 percent is warranted.

The criteria for evaluating PTSD are found at 38 C.F.R. 4.130, DC 9411.  A noncompensable rating is assigned where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.  A 10 percent evaluation is warranted where there is occupational or social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by continuous medication.  Id.  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety and suspiciousness; weekly (or less often) panic attacks; chronic sleep impairment, and mild memory loss, such as forgetting names, directions, and recent events.  Id

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  



The nomenclature employed in the portion of the rating schedule that addresses service-connected mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under the GAF scale in the DSM-IV, scores from 61 to 70 correspond to mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), with generally good functioning and some meaningful interpersonal relationships.  Scores from 51 and 60 correspond to moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  Scores from 41 and 50 correspond to serious symptoms (e.g. suicidal ideation, severe obsessional rituals, and frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends or unable to keep a job).  Scores from 31 and 40 correspond to some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores from 21 and 30 correspond to behavior that is considerably influenced by delusions or hallucinations, serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, or suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  Scores from 1 to 10 correspond to a persistent danger of severely hurting self or others (e.g., recurrent violence), or a persistent inability to maintain minimal personal hygiene, or a serious suicidal act with a clear expectation of death.  



According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.   Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veterans symptoms of PTSD include panic attacks, paranoia, insomnia, nightmares, flashbacks, intrusive thoughts, depression, anxiety, chronic suicidality with no intent or plan, isolation, irritability, intense mood swings, hypervigilance, extreme avoidance, and anger.  See December 2008 to May 2007 VA treatment records; February 2007 and October 2007 VA examination reports; August 2007 Vet Center assessment.  These symptoms are described as chronic and moderate to severe.  See December 2007 psychologist statement; October 2007 and February 2007 VA examination report.  His non-VA treatment records also show additional symptoms, including low energy, a severely impaired inability to concentrate, distrust for the establishment, and loss of spirituality.  See December 2007 psychologist statement; August 2007 Vet Center assessment.     

At his October 2007 VA examination, his reported symptoms included persistent re-experiencing of traumatic events, persistent avoidance of stimuli associated with the traumatic event, numbing of general responsiveness, persistent symptoms of increased arousal, and distressing dreams in which the traumatic events are replayed.  

Review of the Veteran's records show that he has social impairment, including isolation from the community and problems with his wife due to his irritability and anger; however, he reported improvement in their relationship after starting an effective medication regime due to his decreased panic and anxiety.  See August 2008 and May 2007 VA treatment records.  His occupational history also shows 


impairment due to difficulty getting along with people.  He has held 30-40 jobs with a maximum two years of continuous employment. See December 2007 psychologist statement.  The February 2007 VA examination report shows social impairment only, but the Veteran has explained that he was unable effectively describe his symptoms to the VA examiner at that time due to the occurrence of a panic attack and resulting argument with his wife immediately prior to the examination.

Psychiatric and psychological examination reports show that the Veteran is consistently alert and oriented in all spheres, maintains adequate hygiene, is attentive and cooperative, exhibits a coherent and well-organized thought process that is goal-directed without flight of ideas or looseness of associations, has an intact memory, adequate insight, and fair judgment.  See generally December 2008 to September 2007 VA treatment records; October 2007 and February 2007 VA examination reports; August 2007 Vet Center Assessment.  He has no auditory or hallucinations and generally reports no delusions but has exhibited paranoia on occasion.  Id.  He often exhibits little to no eye contact, a decreased rate and volume of speech, and a guarded and anxious, or irritable, mood, but, just as often, exhibits good eye contact and a normal rate and volume of speech.  Id.  His mood has also been reported as euthymic on two occasions.  See August 2008 VA treatment records and February 2007 VA examination report.

In his recent VA treatment records, the Veteran is described as stable with counseling and medication.  His GAF score ranges from 45-55, but is most often recorded at 50.  See generally December 2008 to September 2007 VA treatment records; October 2007 VA examination reports; see also May 2008, November 2007, and September 2007 VA treatment records (showing a GAF of 45-50) and February 2007 VA examination report (showing a GAF of 55).

In consideration of all the evidence of record, the Board finds that the overall disability picture for the Veteran's PTSD most closely approximates a 50 percent rating, warranted where there is occupational and social impairment with reduced reliability and productivity.  Nearly every mental health professionals who have evaluated the Veteran have assigned a GAF score of 45 to 50, indicating serious 


symptoms and/or serious impairment in social and occupational functioning.  Although the Veteran has had success with treatment, he still chronically suffers from daily symptoms of posttraumatic stress disorder, including insomnia, nightmares, flashbacks, intrusive thoughts, depression, anxiety, isolation, irritability, mood swings, hypervigilance, avoidance, and anger.  He also appears to be socially isolated with the exception of his contact with his wife, as well as occupationally impaired due to his problems with interacting with other people.  

However, the Veteran's symptoms do not rise to the level of severity indicated by the criteria for a 70 percent rating, warranted where there is occupational and social impairment with deficiencies in most areas.  The Veteran does not exhibit symptoms such as, or that are analogous to, obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  He has regularly reported thoughts of suicide, but without intent or plan.  The Board also recognizes that his treating psychologist noted severe problems with concentration, but concentration problems alone do not indicate the level of cognitive impairment described by the criteria for a 70 percent disability rating.

Overall, while the Veteran may have trouble with adapting to stressful circumstances, he also has a greater ability to function independently than would be expected for an individual meeting the criteria for a 70 percent disability rating; he is not obsessive, has normal speech patterns, does not have near-continuous panic attacks and is showing improvement on the number of panic attacks he does have with treatment, does not exhibit periods of violence, and has no issues with spatial disorientation or hygienic concerns.  He has problems maintaining relationships, but is not unable to establish and maintain a relationship, as shown by his continuing relationship with his wife.

Therefore, as the Veteran's PTSD is manifested by moderate to severe social and occupational impairment, due to insomnia, nightmares, flashbacks, intrusive thoughts, depression, anxiety, isolation, irritability, mood swings, hypervigilance, avoidance, and anger, his current disability rating of 50 percent for PTSD is continued.  The preponderance of the evidence is against entitlement to a rating in excess of 50 percent for PTSD.

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms of PTSD cause impairment in occupational and social functioning.  Such impairment is specifically contemplated by the rating criteria, i.e., Diagnostic Code 9411.  The rating criteria reasonably describe the Veteran's 


disability.   Referral for consideration of an extraschedular rating is, therefore, not warranted.
  

ORDER

Entitlement to an effective date earlier than November 22, 2006, for the grant of service connection for PTSD is denied.

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


